UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1186



RACHEL JEAN LAURENCE MBODO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-886-666)


Submitted:   March 27, 2006                 Decided:   April 10, 2006


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Steven Kreiss, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, M. Jocelyn Lopez Wright, Assistant
Director, Larry P. Cote, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Rachel Jean Laurence Mbodo, a native and citizen of

Cameroon,     petitions   for   review     of   an   order   of    the    Board    of

Immigration Appeals (“Board”) denying her motion to reconsider its

prior order, which adopted and affirmed the immigration judge’s

denial of her requests for asylum, withholding of removal, and

protection under the Convention Against Torture.              We have reviewed

the record and the Board’s order and find that the Board did not

abuse its discretion in denying the motion to reconsider.                    See 8

C.F.R. § 1003.2(a) (2005); Jean v. Gonzales, 435 F.3d 475, 481 (4th

Cir. 2006).     Accordingly, we deny the petition for review for the

reasons stated by the Board.          See In re: Mbodo, No. A95-886-666

(B.I.A. Jan. 24, 2005). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately      presented     in     the

materials     before   the   court   and     argument    would      not   aid     the

decisional process.



                                                                  PETITION DENIED




                                     - 2 -